Title: Deposition of Jonathan Sayward: 29 June 1774
From: Sayward, Jonathan
To: 


       Jonathan Sayward of York in Said County of York, Esqr. Testifys and Says that He very well knew Josiah Beal who lately some years Since was an Inhabitant of the Town of York, but now if liveing re­sides in some part of Novaskhotia Government as the Deponent Supposes That he was in poor circumstances with respect to Substance when he left York, which is 8 or 10 year ago, and He has never heard that He said Beal has since his remove from York mended his Worldly circumstances.
       
        Jonathan Sayward
       
       
        Querys put by Mr. King,
        Do you Know that Josiah Beal has now any Estate Real or personal in the Town of York?
        Answer. The deponent says He does not Know that He Has, any, or that He has not.
        Have you heard that said Beal has a grant of two Thousand acres of land in Novascotia Government?
        Answer The Deponent has no remembrance that he has ever heard of such a Grant of land to said Beal.
       
         Verification omitted.
        
      